             Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 1 of 10


                                                                                    u^s. niSiKici COURT
                                                                                              CFV'vr.


                                  ^«IS0EC-5 PH 2:01,
        UNITED STATES DISTRICT COURT        ■•.iri^.,CuLC;(
                                                                                                 D



                                DISTRICT OF WYOMING




 UNITED STATES OF AMERICA,

                       Plaintiff,                         CRIMINAL COMPLAINT

        V.



 ALLISSON MAR BEBIANO,

                       Defendant.
                                                          Case Number: I ^          - /0 ^      ^



       I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief.
                                          COUNT ONE


         From on or about October 29, 2019, through and including November 25, 2019, in the
District of Wyoming, the Defendant, ALLISSON MAR BEBIANO, knowingly and with the
intent to defraud produced, used, or attempted to use one or more counterfeit access devices, which
affected interstate commerce.

      , In violation of 18 U.S.C. § 1029(a)(1), (b)(1).



                                          COUNT TWO


        From on or about October 29, 2019, through and including November 25, 2019, in the
District of Wyoming, the Defendant, ALLISSON MAR BEBIANO, knowingly and with intent
to defraud, trafficked in or used one or more unauthorized access devices during a one-year period,
and by such conduct obtained things of value aggregating to $1,000 or more during that period,
which affected interstate commerce.

       In violation of 18 U.S.C. § 1029(a)(2).
            Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 2 of 10



                                         COUNT THREE


        From on or about October 29, 2019, through and including November 25, 2019, in the
District of Wyoming, the Defendant, ALLISSON MAR BEBIANO, knowingly and with intent
to defraud, produced, trafficked in, had control or custody of, or possessed device-making
equipment, which affected interstate commerce.

         Inviolationof 18 U.S.C. § 1029(a)(4).

         I further state that I am a Special Agent with the FBI and that this complaint is based on
the following facts:



               (See attached Sworn Statement in Support of Criminal Complaint)


         Continued on the attached sheet and made a part hereof.




                                                     Signature of^mplain^
                                                     NEEKI S. CARTER




  Sworn to before me and subscribed in my presence,


  December 5, 2019                            at     Casper, Wyoming
  Date                                               City and State




  HON. R. MICHAEL SHICKICH

  United States Magistrate Judge
  Name & Title of Judicial Officer                   Signature of Judicial Ofllcer
            Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 3 of 10



            SWORN STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT

                             SPECIAL AGENT NEEKl CARTER
                                UNITED STATES v. BEBIANO



       I, Neeki Carter, being first duly sworn, hereby depose and state as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since June 2004.1 am currently assigned to the Casper Resident Agency and work a variety

of violations. During the course of my career, I have worked white collar crime, cyber-crime,

human trafficking, financial crimes, healthcare fraud, narcotics trafficking, violent gangs, and

criminal organizations. As part of my investigations, I have led numerous search and arrest

warrants, seizures, Title-Ill wire intercepts, conducted surveillance, obtained court-ordered pen

register and trap and trace intercepts, and reviewed and analyzed toll records. My experience

includes the investigation ofcases involving the use of electronic devices to commit fraud,

including counterfeit debit/credit card fraud, and bank fraud. I have received law enforcement

training in the investigation of criminal violations offederal law within the jurisdiction ofthe

FBI, and I have received training in the investigation of computer-related crimes.


       2.      This sworn statement is made in support of a complaint and an application for

arrest warrants for violations 18 U.S.C. § 1029(a)(1),(b)(1),(a)(2), and (a)(4)(Access Device

Fraud).

       3.      The information contained in this sworn statement is based upon my personal

observations, my training and experience, and on information related to me by other law

enforcement officers and investigators as set forth more fully herein. Specifically, I prepared this

sworn statement based on information obtained from Cody Police Department probable cause
            Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 4 of 10



affidavits, which I have reviewed, and information I obtained by speaking to Officer Scott

Burlingame.

       4.      On November 12, 2019, Bighorn Federal Savings Bank (BFSB), Senior Security

Officer, Max Mazur, contacted Park County, Wyoming, dispatch regarding fraudulent activity

occurring at the Cody and Powell branches of the bank. I verified that BFSB is an FDIC Insured

Financial Institution through the FDIC website. BFSB's FDIC Number is 29637,and the company

headquarters is located at 33 North 6^"^ Street, Greybull, Wyoming, 82426. BFSB is involved in

interstate commerce.


       5.      Officer Scott Burlingham, Cody Police Department, contacted Mazur for further

details regarding the fraudulent activity. Mazur indicated that he was alerted to the potential

fraud via a fraud notification system that "flagged" several transactions. The notification system

works by allowing banks to input fraud alerts on specific accounts thus alerting other banks on

the status of those accounts. Mazur generated a report from the fraud notification system that

alerted him to the possibility of a fraudulent transaction. Mazur reviewed video surveillance

footage related to the fraudulent transaction and noticed one male suspect, who was later

identified as ALLISSON MAR BEBIANO (specific details on how BEBIANO was identified

are contained in paragraph 12). Mazur observed BEBIANO utilizing multiple credit/debit cards

at the ATM. Mazur advised that the suspect withdrew approximately $7,660.00 from ATM

machines at the Cody and Powell branches of BFSB.

       6.      On November 17,2019, Officer Burlingame reviewed video surveillance footage

from numerous transactions at BFSB. The dates listed on corresponding videos were 10-29-19,

10-31-19, 11-01-19,11-02-19, 11-03-19, 11-04-19, 11-10-19 for the BFSB Cody branch and 11-

05-19 and 11-10-19 for the BFSB Powell branch. Officer Burlingame observed BEBIANO
            Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 5 of 10



driving up to the ATM and attempting to use multiple credit/debit cards, which were in his

possession. BEBIANO was observed withdrawing United States currency from the ATM

machine on multiple occasions. However,sometimes the transaction did not appear to be valid

because the ATM machine did not provide cash, it only provided a receipt that BEBIANO then

placed in the vehicle or on his person. BEBIANO's duration at the ATM machines appeared to

be abnormally lengthy and it did not appear that anyone else was in the vehicle with BEBIANO.

Based on the video surveillance footage, it appeared that BEBIANO was driving a 2019 CMC

Yukon beairing Minnesota License Plate CKR938. The license plate was registered to EAN

Holdings, LLC, which does business as Enterprise Rent-A-Car. Based on the video surveillance

footage, it appeared that BEBIANO was driving another either silver or white SUV,bearing a

California license plate as well. The license plate number was illegible.

       7.      On November 17, 2019, Officer Burlingame canvassed hotels in Cody, Wyoming

attempting to locate a temporary residence for BEBIANO. Officer Burlingame made contact

with Holiday Inn Guest Services Representative, Michael Sosa. The Holiday Inn was located at

1701 Sheridan Avenue, Cody, Wyoming. Officer Burlingame showed Sosa photos of BEBIANO

captured from the video surveillance footage obtained by BFSB. Sosa indicated that he

recognized BEBIANO and specifically remembered the black and white knit cap that BEBIANO

was wearing in one ofthe photos. Officer Burlingame provided to Sosa the name "Douglas

Machado" and asked if there were any guests registered at the hotel under that name. Sosa stated

that Douglas Machado checked into the Holiday Inn on November 2, 2019 and checked out on

November 5,2019 and then re-registered from November 5,2019 until November 8, 2019.

       8.      On November 18, 2019, Officer Burlingame contacted Holiday Inn Guest

Services Manager, Nate Nelson,for additional information. Nelson provided Officer Burlingame
            Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 6 of 10



with guest "reg cards." A reg card is a registration card that is voluntarily completed by the hotel

guest that may include: vehicle information, address, length of stay, rate and number ofroom

occupants. Based on the information contained on the reg cards, it appeared that BEBIANO

stayed at the Holiday Inn, using the alias Douglas Machado from November 8, 2019 until

November 11, 2019 as well. The reg card for the stay that took place from November 2, 2019

until November 5, 2019 had a hand written vehicle description of a"GMC YUKKON."

       9.      On November 18, 2019, Officer Burlingame communicated with Enterprise Rent-

A-Car Security Supervisor, Faye Styskal, regarding the 2019 GMC Yukon bearing Minnesota

License Plate CKR938. Styskal indicated that the vehicle was rented from Salt Lake City Airport

on October 25, 2019 and returned on November 7, 2019. The vehicle was rented under the name

Douglas Machado with a Brazilian ID number of0620937881.(A Brazilian ID card for Douglas

Diego Gomez Machado,ID Number 0620937881, was found during the search of BEBIANO's

vehicle. See Paragraph 13.)

       10.     On November 21, 2019, Officer John Harris, Cody Police Department, informed

Officer Burlingame that Max Mazur from BFSB had informed him that BEBIANO attempted to

withdraw more cash from the ATM on November 20, 2019. BEBIANO was unsuccessful at

obtaining any cash, but attempted five times \vith five different credit/debit cards.

        11.    On November 25, 2019, while Officer Burlingame was on patrol, BFSB Bank

President, Scott Peterson, contacted Park County Dispatch. He informed dispatch that BEBIANO

was at the Sunlight Federal Credit Union (SFCU) ATM, located at 1702 17^ Street. SFCU was
located directly north of BFSB. I verified that SFCU is an NCUA Insured Financial Institution

through the NCUA website. SFCU's NCUA Number is 8733, and the company headquarters is

located at 1702      Street, Cody, Wyoming,82414. SFCU is involved in interstate commerce.
           Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 7 of 10



       12.     Peterson stated that BEBIANO was driving a white sedan. Officer Burlingame

responded to SFCU and observed a white Nissan sedan bearing Montana license plate 543226B

at the SFCU ATM. Dispatch advised that the Nissan retuned to BAN Holdings, LLC. Officer

Burlingame conducted a traffic stop on the Nissan and made contact with the driver, who was the

only occupant of the vehicle, and was able to positively identify him as the individual in the

surveillance video footage provided by BFSB. BEBIANO provided Officer Burlingame with a

Brazilian ID and passport bearing the name ALLISSON MAR BEBIANO. Officer Burlingame

placed BEBIANO under arrest and asked BEBIANO where he was staying. BEBIANO

requested a lawyer.

       13.     On November 26, 2019, Officer Burlingame executed a Search Warrant on the

2018 white Nissan Altima. During the search of the vehicle, some of the items that were

recovered were as follows: one laptop; two cellular telephones; 23 debit/credit cards (issued from

various banks to include some Visa cards); approximately 30 ATM receipts, showing both

successful and unsuccessful transactions; approximately $13,000 in United States currency; one

Passport, Visa and Brazilian ID card for ALLISSON MAR BEBIANO;two Bank of America

business cards from Draper, Utah; one Brazilian ID card for Douglas Diego Gomez Machado

(ID #06200937881); hotel room keys for Comfort Inn, Holiday Inn and Hilton Hotels; 1 Deftun

card reader/writer. The Deftun credit card reader/writer was manufactured by Deftun

International Co., Ltd., which is located in Shenzhen, China. Thus, it passed through interstate

commerce.



        14.    On November 25, 2019, Mazur told Officer Burlingame that the current loss for

BFSB was $7,960 and that they had identified 14 different instances from October 29, 2019 until

November 25,2019, where BEBIANO ran multiple fraudulent cards at BFSB. According to
          Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 8 of 10



Mazur,there was a significant quantity of international Bank Identification Numbers(BIN),

associated to the debit/credit cards used by BEBIANO.

       15.     On December 3, 2019, with the assistance of BFSU, Officer Burlingame

compared credit/debit card numbers encoded on the magnetic strip against the numbers

embossed on the front ofthe credit/debit cards seized from BEBIANO's vehicle. It appeared that

approximately 14 cards reflected a different number on the magnetic strip versus the number

embossed on the front of the card. The card reader was able to identify user names for 11 of the

numbers encoded on the magnetic strip. The names were all different and did not match the

name of BEBIANO.


       16.     I know from my training and experience that card reader/writers can be used to

fraudulently encode debit/credit cards or any card with a magnetic strip with fraudulently

obtained financial information, thus creating counterfeit credit/debit cards.

       17.     Officer Burlingame provided me with the list offraudulent transactions at BFSB.

I ran the debit/credit cards through an online source and I learned that the BINs for the cards

were associated to numerous foreign financial institutions. Some ofthese institutions were

located in Spain, France, South Africa, Jamaica, Mexico, India, Hungary and Switzerland.

       18.     I also reviewed BEBIANO's travel history and it appeared that BEBIANO

recently arrived into the United States on October 5,2019 on a tourist visa and has been granted

visitor status until April 4,2020. It appeared that BEBIANO traveled in and out ofthe United

States approximately 15 times since 2014.

                                END OF SWORN STATEMENT
        Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 9 of 10




                           PENALTY SUMMARY


DEFENDANT NAME:             ALLISSON MAR BEBIANO


DATE:                       December 5, 2019

INTERPRETER NEEDED:         No


VICTIM(S):                  Yes


OFFENSE/PENALTIES:


                      Ct: 1 18 U.S.C.§ 1029(a)(1),(b)(1)
                            (Producing, Using, or Trafficking a Counterfeit Access
                            Device)

                            0-10 Years Imprisonment
                            Up To $250,000 Fine
                            3 Years Supervised Release
                            $100 Special Assessment


                      Ct: 2 18 U.S.C.§ 1029(a)(2)
                            (Using or Trafficking in Unauthorized Access Devices)

                            0-10 Years Imprisonment
                            Up To $250,000 Fine
                            3 Years Supervised Release
                            $100 Special Assessment


                      Ct: 3 18 U.S.C.§ 1029(a)(4)
                            (Illegal Possession, Production, or Trafficking in Counterfeit
                            Device Making Equipment)

                            0-15 Years Imprisonment
                            Up To $250,000 Fine
                            5 Years Supervised Release
                            $100 Special Assessment
         Case 1:19-mj-00103-ABJ Document 1 Filed 12/05/19 Page 10 of 10




TOTALS:
                             35 Years Imprisonment
                             Up to $750,000 Fine
                             11 Years Supervised Release
                             $300 Special Assessment

AGENT:                        Neeki S. Carter, FBI Special Agent

AUSA:                         Christyne M. Martens, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        1 to 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                         Yes


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:                No.
